                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    HEATH A. MATHERNE                                                             CIVIL ACTION

    VERSUS                                                                            NO: 18-3396

    STATE OF LOUISIANA, THROUGH                                                   SECTION: T (3)
    THE DEPARTMENT OF CHILDREN
    AND FAMILY SERVICES, GENECIA
    HILL, AND LAFOURCHE PARISH
    SCHOOL BOARD

                                              ORDER

         Before the Court is a Motion to Dismiss for Lack of Subject Matter Jurisdiction and Failure

to State a Claim Upon Which Relief May Be Granted1 filed by defendant Genecia Hill (“Hill”).

Heath A. Matherne (“Plaintiff”) has filed an opposition.2 For the following reasons, the motion to

dismiss is GRANTED.

                      FACTUAL AND PROCEDURAL BACKGROUND

         This matter arises out of Plaintiff’s claim for monetary damages under 42 U.S.C. § 1983

against Hill, State of Louisiana through the Department of Children and Family Services

(“DCFS”), and LaFourche Parish School Board (collectively, “Defendants”). Plaintiff alleges

Defendants violated his constitutional rights by taking Plaintiff’s minor daughter from school due

to allegations of child abuse without first notifying Plaintiff.3 Hill moves to dismiss the complaint

pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) contending the complaint fails

to state a claim upon which relief may be granted and asserting Hill is entitled to qualified

immunity. Plaintiff opposes the motion and claims Hill is not entitled to qualified immunity




1
  R. Doc. 7.
2
  R. Doc. 15.
3
  R. Doc. 1-2.


                                                  1
because Plaintiff’s daughter was taken from school without any warrant, court order, evidence,

exigent circumstances, or any notification to Plaintiff.

                                           LAW AND ANALYSIS

        A. Rule 12(b)(1) and Rule 12(b)(6) Standards

        Federal Courts are courts of limited jurisdiction, possessing only the authority granted by

the United States Constitution and conferred by the United States Congress.4 Motions to dismiss

based on Eleventh Amendment sovereign immunity are analyzed under Rule 12(b)(1) of the

Federal Rules of Civil Procedure, which provides that a court “has the power to dismiss for lack

of subject matter jurisdiction on any one of three separate bases: (1) the complaint alone; (2) the

complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court's resolution of disputed facts.”5 The burden of

proof for a Rule 12(b)(1) motion to dismiss is on the party asserting jurisdiction.6 Courts should

determine whether subject-matter jurisdiction is present before addressing other issues.7

        Rule 12(b)(6) provides that an action may be dismissed “for failure to state a claim upon

which relief can be granted.”8 Motions to dismiss for failure to state a claim are viewed with

disfavor and are rarely granted. 9 To survive a motion to dismiss, a “complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”10

In evaluating a complaint under Rule 12(b)(6), the court should confine itself to the pleadings,11

and the documents attached to the complaint.12


4
  Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
5
  St. Tammany Parish ex rel. Davis v. Fed. Emergency Mgmt. Agency, 556 F.3d 307, 315 (5th Cir.2009).
6
  Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
7
  Ramming, 281 F.3d at 161 (citing Hitt v. Pasadena, 561 F.2d 606, 608 (5th Cir. 1977) (per curiam)).
8
  Fed. R. Civ. P. 12(b)(6).
9
  Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).
10
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
11
   Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839 (5th Cir. 2004).
12
   Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).


                                                         2
         B. Claims Against Hill in Her Official Capacity

         Under the Eleventh Amendment, “[t]he Judicial power of the United States shall not be

construed to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign State.” This

broad grant of immunity also extends to federal suits against a state brought by the citizens of that

state.13 The Eleventh Amendment bars claims for damages when the claimant is suing state officers

in their official capacities, and the damages would be paid out of the state treasury.14

         In this case, Plaintiff’s complaint asserts a 42 U.S.C. §1983 claim against Hill, an employee

of DCFS, and seeks recovery of monetary damages. To the extent Plaintiff’s claim is made against

Hill in her official capacity, Hill is not considered a person for purposes of §1983.15 Therefore, the

claim for monetary damages against Hill in her official capacity is barred by sovereign immunity,

and this Court lacks subject matter jurisdiction over the 42 U.S.C. §1983 claim against Hill in her

official capacity.

         C. Claims Against Hill in Her Individual Capacity

         State child care workers such as Hill are entitled to qualified immunity in the performance
                                                             16
of discretionary, non-prosecutorial functions.                    To determine whether a defendant may

successfully avail herself of the defense of qualified immunity with regard to individual capacity

claims under Section 1983, the court undertakes a two-step analysis. First, the court must

determine whether the plaintiff has alleged “the violation of a clearly established constitutional

right.”17 Second, if such a violation is alleged, the court next considers “whether the allegedly



13
   See Hans v. Louisiana, 134 U.S. 1, 10 S.Ct. 504, 33 L.Ed. 842 (1890).
14
   Chrissy F. by Medley v. Mississippi Dep't of Pub. Welfare, 925 F.2d 844, 849 (5th Cir. 1991).
15
   Burnette v. Brooks, 250 F.3d 740 (5th Cir. 2001).
16
   See Stem v. Ahearn, 908 F.2d 1, 5 (5th Cir. 1990), cert. denied, 498 U.S. 1069 (1991).
17
   Spann v. Rainey, 987 F.2d 1110, 1114 (5th Cir. 1993) (quoting Siegert v. Gilley, 500 U.S. 226, 231, 111 S.Ct.
1789, 1793, 114 L.Ed.2d 277 (1991)).


                                                         3
violated constitutional rights were clearly established at the time of the incident; and, if so, whether

the conduct of the defendants was objectively unreasonable in the light of that then clearly

established law.”18

         The complaint alleges that Hill took Plaintiff’s minor child from Raceland Upper

Elementary School without a court order,19 and that Hill would not tell Plaintiff where his child

was being held. 20 These assertions fail to allege that Hill violated a clearly established

constitutional right or that Hill’s actions were objectively unreasonable in light of clearly

established laws. Hill is, therefore, entitled to qualified immunity to the extent Plaintiff’s claims

are asserted against Hill in her individual capacity.

                                                 CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Dismiss for

Lack of Subject Matter Jurisdiction and Failure to State a Claim Upon Which Relief May Be

Granted21 filed by defendant Genecia Hill is GRANTED. Heath A. Matherne’s claims pursuant

to 42 U.S.C. §1983 against Genecia Hill are DISMISSED WITHOUT PREJUDICE.

         New Orleans, Louisiana, on this ____ day of January, 2020.




                                                                  GREG GERARD GUIDRY
                                                                UNITED STATES DISTRICT JUDGE




18
   Hare v. City of Corinth, 135 F.3d 320, 326 (5th Cir.1998) (internal citations omitted).
19
   R. Doc. 1-2, ¶5.
20
   R. Doc. 1-2, ¶7.
21
   R. Doc. 7.


                                                          4
